Citation Nr: 0719554	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected corneal scar of the right eye. 

2.  Entitlement to service connection for the claimed 
residuals a left eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1946 to 
February 1966.  

The first issue came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision that 
granted a noncompensable evaluation for service-connected 
corneal scar of the right eye.  The second was from an April 
2002 RO decision that denied service connection for the left 
eye injury.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In December 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development.  

In November 2006 the Board requested an expert medical 
opinion.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is shown to have service-connected 
right eye injury residuals that more nearly approximate a 
disability picture manifested by blurring and burning with 
episodic incapacity.  

3.  The veteran is not shown to current left eye pathology 
due to an injury or other event or incident of his extensive 
active service.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected right eye disability 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, including Diagnostic Code 6009 (2006).  

2.   The veteran does not have a left eye disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2000, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that, to establish 
service connection, the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2001 and April 2002 rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A March 2004 letter and an August 2005 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 and August 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for left 
eye injury and initial rating for service-connected right eye 
injury, and of the evidence of record.  The Board finds that 
he has been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2004 and August 
2005 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability and denies a compensable evaluation for 
the service-connected disability, so no degree of disability 
or effective date will be assigned.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran failed to show for his scheduled VA eye 
examinations.  The Board sent the veteran's claims file for 
an expert opinion for the etiology of the veteran's left eye 
condition.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for left eye injury and a compensable evaluation 
for he service-connected right eye disability.   


II. Analysis

Initial Rating for the Service-Connected Right Eye Injury

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of the claim for increase, the Board has 
considered the symptoms from the effective date of the grant 
of service connection or June 22, 2000.  

In September 2000, the veteran submitted a letter from a 
private physician who stated that his best correction was to 
20/30 in the right eye.  The physician also stated that slit 
lamp examination was essentially normal for age and included 
early cataract changes.  

The physician noted that, in August 2000, the veteran 
complained of having tearing and burning and feeling tired in 
both eyes.  The physician opined that the veteran's diagnoses 
of cataracts and age related macular degeneration were 
commonly seen in the elderly.  

In January 2001, the veteran had a VA contract medical 
examination and reported blurred vision in his right eye 
starting three to four years prior.  The cornea showed a 2 mm 
oblique, partial thickness corneal scar just nasal to 
fixation; centrally clear.  The anterior chamber was deep and 
quiet, iris was normal.  The veteran had a 1+ nuclear 
sclerotic cataract.  He had a corneal scar in the right eye.  

The physician noted that the veteran had uncorrected vision 
of 20/50 and corrected vision of 20/30 and macular 
degeneration that was worse in the left eye.  

In September 2002, the veteran submitted a letter from a 
private physician who stated that a slit lamp examination 
showed a small corneal leukoma in the right eye.  The 
physician noted that the veteran had age-related macular 
degeneration.  

In November 2006 the Board sent the veteran's claims file for 
an expert medical opinion.  The December 2006 expert medical 
opinion stated that there were no notes about the veteran's 
eye condition until 1999 and that there was a full recovery 
of the veteran's in-service eye injury.  
. 
In December 2003 the Board remanded the case for a VA medical 
examination.  

The Board notes that when a claimant fails without good cause 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(a), (b). 

The RO made requests for VA eye examinations in March 2004, 
August 2004, and September 2005.  The RO contacted the 
veteran in September 2004 to inquire if he could make a VA 
examination if rescheduled and he stated that he was still 
unable to make a VA medical examination.  The AMC contacted 
the veteran in March 2005 to see if he would attend a VA 
medical examination if rescheduled.  The veteran stated that 
he would not attend because his wife had had a stroke.  

According, the Board will undertake rate the service-
connected right eye injury residuals based on the evidence of 
record.  

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6092.  Unhealed injury to the eye is 
rated under Diagnostic Code 6009, and is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  

The veteran reported during the recent VA examination that he 
had been having blurring and burning of the eye, and the 
examiner noted the presence of a healed corneal scar on the 
right.  

The recently obtained expert medical opinion found that the 
service injury had healed.  However, given the veteran's 
complaints of blurring and burning,  the Board finds that 
service-connected right eye injury is productive of a 
disability picture that more nearly approximates that of an 
unhealed injury with active pathology resulting in episodic 
incapacity.  

Based on the evidence, the Board finds that a 10 percent 
rating is warranted for the service-connected right eye 
disability.   


Service connection for Left Eye Injury

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that, during military service, he injured 
his left eye and not his right eye, which is currently 
service connected.  

However, the Board notes that the service medical records 
make reference to the veteran having had an injury to his 
"right" eye in May 1962.  The veteran's service medical 
records are silent on any injury, treatment or diagnosis for 
left eye disorder.  

The veteran submitted an August 2000 letter from his private 
physician who stated that, in September 1999, the veteran 
could only count fingers with his left eye.  The veteran was 
noted to have premacular fibrosis with age related macular 
degeneration.  

In an August 2000 letter, the physician noted that, in April 
2000, the veteran had mild conjunctival injection.  In August 
2000, the veteran reported having eyes that teared, burned 
and were tired.   The physician opined that the he did not 
know how long the left eye had been affected by premacular 
fibrosis and could not provide any medical evidence 
suggesting that this made worse during military service.  

The veteran had a VA contract eye examination in January 2001 
when the veteran's left eye showed a normal-size blind spot 
at 15 degrees temporally, a superior field of 50 degrees, a 
nasal field of 35 degrees, an inferior field of 15 degrees, 
and a temporal field of 68 degrees.  

The physician noted that the veteran's uncorrected and 
corrected vision was hand motions at 3 feet.  

The veteran's left eye showed a large area of peripapillary 
atrophy that extended into macula and no hemorrhage or 
exudate was seen and there were normal vessels and periphery. 
The macular degeneration was greater in the left eye then in 
the right eye.  

The veteran submitted a letter in October 2002 from a private 
physician who noted that the veteran's left eye vision 
continued to be count fingers and that in April 2002 the left 
eye was found to have premacular fibrosis as well as old 
scarring of the retina.  The veteran had premacular fibrosis 
that might be the result of scarring from the retinal injury 
to the left eye.  

The physician stated that the original scar was located 
between the disc and the macula of the left.  The slit lamp 
examination showed a clear cornea of the left eye.  

The physician opined that the difference between the retinas 
of both eyes led him to believe that the history of trauma to 
the left eye contributed to the decreased vision and macular 
scarring in the left eye that, which over time, had become 
worse.  

The physician opined that the veteran's age related macular 
degeneration and cataract formation, which were normal for 
the veteran's age, did not account for the veteran's poor 
vision in the left eye and therefore the physician opined 
retinal appearance was the result of a previous trauma to the 
left eye.  

In December 2003, the Board remanded the veteran's claim for 
a VA medical examination.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b).  

The Board notes that the RO made requests for VA eye 
examinations in March 2004, August 2004 and September 2005.  
The RO contacted the veteran in Sept 2004 to inquire if he 
could make a VA examination if reschedule and the veteran 
stated that he was still unable to make a VA medical 
examination.  The AMC contacted the veteran in March 2005 to 
see if he would attend a VA medical examination if 
rescheduled.  The veteran stated that he would not attend 
because his wife had a stroke.  

In December 2006, as noted, a VA ophthalmologist stated that 
he had reviewed the veteran's claims file and noted that the 
service medical records contained a May 1962 note that 
summarized the veteran's right eye injury, a corneal foreign 
body with corneal abrasion.  

The ophthalmologist also noted the veteran's October 2002 
statement that the left eye also was injured in 1962 and 
accounted for the decreased vision in the left eye.  However, 
the physician stated that no notes between 1962 and 1999 
showing an injury to the left eye were found.  He opined 
that, if there had been a substantial injury to the left eye, 
there should have been multiple notes including perhaps even 
surgical operative notes.  

The ophthalmologist opined that, although the changes in the 
left eye could be from trauma, there could have been trauma 
or age related macular degeneration anytime between 1962 and 
1999 that would have given the same observed findings.  

The ophthalmologist stated that, if the patient had an injury 
that caused the retinal and macular scarring, those findings 
and multiple visits would have been noted in the chart.  He 
opined that, unless some documentation of when the left eye 
stated to have problems was found, then it was not possible 
to say that the left eye problems were related to the right 
eye injury.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that the expert medical opinion was done 
based on a review of the claims file.  In addition, the 
expert medical opinion took into account the veteran's 
medical records and the statements of the private physician.  

In the absence of evidence of a left eye disorder in service 
or for many years thereafter as reflected in the recently 
obtain medical opinion, the Board finds that the veteran 
currently is not shown to have a left eye disability due to 
any event or incident of his extensive period of active 
service.  

The Board notes that in regard to the private physician's 
opinion medical opinions expressed in speculative language 
["maybe", etc.] do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

The Board also notes that the veteran as a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, the Board finds that claim of service connection 
for a left eye injury must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

An increased rating of 10 percent for the service-connected 
right eye disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Service connection for the residuals of a left eye injury is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


